Citation Nr: 0212263	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for left cubital tunnel 
syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating higher than 20 percent for a left 
shoulder disability.

6.  Entitlement to a compensable rating for a left knee 
disability.

7.  Entitlement to a rating higher than 10 percent for a 
thoracic spine disability.

8.  Entitlement to a rating higher than 30 percent rating for 
post-traumatic stress disorder (PTSD).

9.  Entitlement to a rating higher than 10 percent for 
bilateral flat feet.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) partly from RO decisions which denied service 
connection for left cubital tunnel syndrome, a low back 
disability, cervical spine disability, and headaches.  
(Claims for service connection for a cervical spine 
disability and headaches were earlier denied in a final 
decision, but the RO reopened and denied these claims on the 
merits).  The veteran also appeals RO decisions which denied 
higher ratings for a service-connected left shoulder 
disability (rated 20 percent), left knee disability (rated 0 
percent), thoracic spine disability (rated 10 percent), PTSD 
(rated 30 percent), and flat feet (rated 10 percent).  


FINDINGS OF FACT

1.  The veteran does not currently have medically diagnosed 
left cubital tunnel syndrome.

2.  Low back problems in service were acute and transitory 
and resolved without residual disability; any current low 
back disability began years after active duty and was not 
caused by any incident of service.
 
3.  Cervical spine problems in service were acute and 
transitory and resolved without residual disability; any 
current cervical spine disability began years after active 
duty and was not caused by any incident of service.

4.  Headaches in service were acute and transitory and 
resolved without residual disability; any current headache 
disorder began years after active duty and was not caused by 
any incident of service.

5.  The veteran's service-connected postoperative left 
shoulder disability (minor upper extremity), including 
arthritis, is manifested by some limitation of motion, 
although the left arm can be raised to above the shoulder 
level; and this condition does not result in impairment 
exceeding that of moderately severe injury to Muscle Group 
III.  

6.  A service-connected left knee disability is manifested by 
subjective complaints but with full range of motion and no 
instability.

7.  A service-connected thoracic spine disability produces no 
more than severe limitation of motion, without ankylosis.

8.  Service-connected PTSD is manifested by some occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.

9.  Service-connected bilateral flat feet are no more than 
moderate in degree.


CONCLUSIONS OF LAW

1.  Claimed left cubital tunnel syndrome was not incurred in 
or aggravated by active service, and it is not proximately 
due to or the result of a service-connected condition.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

3.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

4.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

5.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201; § 4.73, Code 5303 (2001).

6.  The criteria for a rating in excess of 0 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2001).

7.  The criteria for a rating in excess of 10 percent for a 
thoracic spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5291 (2001).

8.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Code 
9411 (2001).

9.  The criteria for a rating in excess of the 10 percent for 
bilateral flat feet have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5276 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active duty for training from May 1989 to 
November 1989, and there are no pertinent medical records 
from that period of service.

He also had active duty in the Marine Corps from November 
1990 to July 1991.  This included service in Southwest Asia 
during the Persian Gulf War; he performed duties of a 
rifleman and his decorations included the Combat Action 
Ribbon.

Service medical records from the veteran's active duty show 
that in December 1990 he complained of headaches.  In March 
1991, he fell from a truck, suffering thoracic and left 
shoulder contusion and mild cervical strain, but no 
fractures.  The shoulder and neck were tender to range of 
motion; the lumbar spine had normal flexion and extension and 
was not tender to palpation.  March 1991 treatment reports 
show ongoing shoulder pain; shoulder motion was full, with no 
tenderness to palpation, and the neck was supple and non-
tender.  X-rays of the left shoulder and the neck showed no 
abnormalities.  Diagnoses were left shoulder contusion and 
mild cervical strain.  In March 1991, he reported a headache 
after the truck accident.  Hospital treatment continued to 
May 1991.  He complained of thoracic spine, left shoulder, 
and left knee pain in May 1991, and continued to have upper 
back pain and left knee pain in June 1991.  His shoulder had 
full motion, as did his cervical spine, with no tenderness.  
A July 1991 service record notes upper back (thoracic spine) 
complaints; the low back was negative.

Post-active duty medical records from September and October 
1991 note complaints of low back, thoracic spine, and left 
knee pain.  On October 1991 VA examination, he had thoracic 
spine symptoms, but left knee symptoms had resolved without 
recurrence.  In November 1991, he complained of low back 
pain.  

In November 1991, the RO granted service connection and 0 
percent ratings for residuals of a thoracic spine injury and 
for residuals of a left knee injury. 

Medical records refer to a June 1993 incident in which the 
veteran was involved in an altercation, following which he 
had various complaints including headaches and back pain.

On April 1994 VA examination, he reported intermittent 
shoulder pain.  He had no neck problems at present, but 
wanted to get it documented that he hurt it.  Cervical spine 
motion was normal and full.  There was tenderness to 
palpation from T8 to T12, but he had full motion.  The left 
shoulder was tender; otherwise, the exam was normal, with 
full range of motion.  Cervical spine and left shoulder X-
rays were normal.  Diagnoses were residuals of thoracic spine 
injury; left knee injury, presently asymptomatic; residuals 
of a left shoulder injury; and neck injury, presently 
asymptomatic.  In April 1994, he had thoracic spine, left 
shoulder, and neck pain.  In July 1994, he complained of 
mechanical low back pain (muscle strain).

A September 1994 RO decision denied service connection for a 
neck disorder.

In January 1996, it was noted that he had hurt his left 
shoulder in the in-service truck accident, with occasional 
spasm in the mid-back and pain on certain ranges of motion of 
the left shoulder.  Mid-back pain was approximately at T7-8 
in the musculature.  He had full range of motion in the left 
shoulder, including full internal and external range of 
motion, full abduction to 180 degrees without pain, but with 
some tightness in the mid- and anterior deltoid musculature.

A February 1996 private treatment report shows left shoulder 
and neck pain.  He had mild left shoulder pain with forced 
abduction; cervical motion was full with mild tenderness.  
The assessment was rotator cuff injury.

A September 1996 VA outpatient record shows a complaint of 
low back pain.  On September 1996 VA examination, he reported 
3-month old low back pain.  The left knee had no swelling or 
limitation of motion; it was stable, without tenderness. 
Examination diagnoses included lumbar strain, thoracic 
strain, and left knee strain. X-rays were essentially normal 
as to the left knee, cervical spine, lumbosacral spine, and 
thoracic spine.  

The RO awarded a 10 percent rating for the thoracic spine 
disability in November 1996.  

Medical records show the veteran complained of shoulder and 
neck pain and frequent headaches in January 1997.  
Examination revealed no shoulder crepitus.  The neck had 
tension, with no visual problems, neurological symptoms, or 
effusion.  The impression was shoulder pain due to tension.  
January 1997 EMG and NCV tests were normal, without left 
upper or lower extremity radiculopathy.  

He was diagnosed with depression in March 1997, and also then 
complained of headaches and chronic pain.  April 1997 VA 
treatment records note the veteran gave a history of 
headaches since the in-service accident.  In April 1997, he 
complained of headaches and pain in the back, shoulders, 
arms, and legs following an in-service accident.  On private 
evaluation in May 1997, the assessment was that he had been 
involved in a March 1991 service-related accident with 
resultant neck, low back, left shoulder, and left knee pain, 
as well as chronic pain syndrome with some element of blunted 
affect.  MRI examination of the lumbar and cervical spines in 
May 1997 was normal.  He also was evaluated in May 1997 for 
moderate to severe depression.  In September 1997, he had low 
back pain and mid-thoracic pain and gave a history of it 
dating back to 1991.  

In January 1998, his GAF scale score was 55, having missed 
work for a week; he had intrusive thoughts and irritability.  
March and April 1998 VA records show moderately depressed and 
anxious mood with constricted affect.  In April 1998, he had 
complaints of chronic low back pain from injury in the Gulf 
War.  June 1998 treatment for depression showed some 
improvement, and a GAF scale score of 60.  

In a July 1998 decision, the Board reopened the claim for 
service connection for a left shoulder disorder and remanded 
it for adjudication on the merits.  In that decision, the 
Board also determined that new and material evidence had not 
been submitted to reopen a claim for service connection claim 
for a neck disorder, denied service connection for headaches, 
and denied increased ratings for residuals of a thoracic 
spine injury (then rated 10 percent) and for residuals of a 
left knee injury (then rated 0 percent).  The Veterans Court 
affirmed the Board's decision in January 2000.

In August 1998, a private radiologist could not relate the 
1991 injury to current problems; contact with the veteran was 
limited and spinal MRI reports were normal.  

September 1998 VA records show mildly restricted affect with 
depressed mood.  He complained of low back, shoulder, and 
bilateral feet pain.  He had good range of motion of the 
shoulders and ankles, but he had flat feet; assessment was 
arthralgia.  In November 1998, he reported hyperstartle 
reflex and suspiciousness in crowds; his PTSD symptoms had 
not improved overall.  In one session, he was noted as having 
a very restricted affect with an anxious mood.  Recent 
activities in the Persian Gulf had increased his intrusive 
memories.  

At a VA psychiatric examination in November 1998, the veteran 
stated that he was not doing well, reporting 3 to 4 
nightmares per week, restless nights, numerous intrusive 
wartime thoughts, hypertstartle response, and avoidance of 
crowds, stores, and going out.  On examination, he was quite 
anxious; eye contact was limited.  Speech was normal limits 
as to rate and rhythm; the predominant mood was anxiety with 
some depression, but affect was appropriate to content.  
Thought processes were logical and tight, with no loosened 
association or confusion.  No gross impairment of memory was 
observed, and he was oriented in all spheres.  No 
hallucinations or delusions were reported.  His insight was 
somewhat limited and judgment was adequate.  He reported 
suicidal and homicidal ideation but denied intent.  The VA 
examiner found him competent for VA purposes and not in need 
of hospitalization.  The diagnosis was chronic PTSD, and he 
had a GAF scale score of 49.  

Various medical records from 1998 show the veteran complained 
of low back pain.  In December 1998, he had good shoulder 
motion (90 degrees of flexion with resistance) with some pain 
on the left and slight tenderness on the left to palpation.  
A February 1999 MRI of the left shoulder revealed subchondral 
cystlike change in the anterior inferior humeral head 
immediately medial to the bicipital tendon and in the central 
portion of the glenoid, as well as an osteochondral body 
within the posterior aspect of the intracapsular 
arthrographic fluid.  Medical records concerning the feet 
note he used custom molded inserts, with March 1999 diagnoses 
of metatarsalgic fasciitis and tinea pedis.  Physical 
examination was within normal limits except for the low 
medial arches.

In March 1999, PTSD symptoms had increased over the past 2 to 
3 months.  His affect was restricted; his mood was depressed, 
and he reported more headaches due to Persian Gulf War 
service.  On examination, he had good insight and judgment 
and slightly restricted affect.  The impression was 
depression in partial remission.  In May 1999, he had an 
impression of left arm cubital tunnel syndrome, but more 
EMG/NCV evaluation was recommended.  

In June 1999, he reported avoiding people when possible, low 
energy and activity level, impaired concentration, insomnia, 
restricted affect, subdued mood, and prominent symptoms of 
depression; he denied suicidal and homicidal ideation as well 
as hallucinations.  He complained of sleep disturbances and 
Persian Gulf memories.  He had restricted affect and mildly 
depressed/anxious mood.  In July 1999, he had PTSD and 
depressive disorder NEC; the GAF scale score was 55.

The veteran testified at an RO hearing in July 1999 as to 
various matters then in issue, including a claim for service 
connection for PTSD.  He submitted an undated statement from 
a VA social worker described various PTSD symptoms, and the 
social worker commented that while the GAF scale score was 
55, his level of functioning was at least 10 points lower.  

On August 1999 VA examination, he complained of left arm pain 
and numbness in the entire left upper extremity.  Passively, 
he had full internal and external rotation of the left upper 
extremity of 90 degrees with pain onset at the inception of 
motion in these directions as well as abduction.  He had 
about 80 degrees of abduction, at which point no further 
efforts were made due to pain.  He professed diminution of 
pinprick in the midline of the anterior thoracic area, 
extending laterally to the mid-posterior scapular area and 
more or less circumferential in the left upper extremity.  
The impressions were osteochondritic body, by MRI, left 
shoulder joint; partial tear, supraspinatous tendon - rotator 
cuff, left shoulder; and restriction of range of motion, left 
shoulder, without firm end points.  

In August 1999, the RO granted service connection and a 20 
percent rating for a left shoulder disorder, effective 
September 1996.

In August 1999, he was seen for chronic neck pain, which he 
reported as having been present since 1991.  August 1999 VA 
EMG and NCS evaluation produced a normal study, with no 
electrodiagnostic evidence of left C5-T1 radiculopathy, true 
neurogenic thoracic outlet syndrome, lower trunk brachial 
plexopathy, ulnar neuropathy, or median neuropathy.  That 
month he was also seen for back pain and neck pain, as well 
as knee pain; at that time, there was no swelling, and while 
there was some right knee crepitus, the range of motion was 
good.  

In August 1999, the RO granted service connection and a 30 
percent rating for PTSD, effective April 1998.  The RO denied 
service connection for lumbosacral strain, for residuals of a 
cervical spine injury, and for chronic headaches 

On September 1999 VA examination, he had a completely normal 
electrodiagnostic examination and an impression of left 
cubital tunnel syndrome, alleged, not found.  On a separate 
VA examination in September 1999, he did not make good effort 
with cervical or lumbar range of motion, but examination 
revealed no abnormality, and when causally observed, he had 
normal range of motion.  He refused to elevate his left upper 
arm past 125 degrees in either elevation or abduction, and 
rotation caused some discomfort at the extreme limit of 
external rotation; no deformity was actually noted at the 
shoulder.  He had normal range of motion of forearms, elbows, 
wrists, and fingers.  VA examination of September 1999 also 
found no swelling and good range of motion of the left knee.  
The range of motion of the left knee was normal, from 0 to 
140 degrees, and the knee was stable.  There was no 
crepitance, effusion, or evidence of muscle weakness.  The VA 
examination also showed completely normal thoracic spine 
findings and left knee findings were also normal.  The 
examiner opined that there was no significant functional loss 
due to limitation of motion or pain and that complaints far 
exceeded the physical findings.
  
In November 1999, he reported right-sided headaches and 
shoulder pain that made his arm go numb.  He reported 
increased depression and memories of his service in the 
Persian Gulf in November 1999 VA treatment.  He also reported 
headaches, considered to be probable migraine headaches.  In 
December 1999, he was found to have significant emotional 
turmoil with poor coping ability, consistent with profiles of 
individuals reporting overt symptoms of depression and 
anxiety with odd somatic complaints that emerged due to 
stress.  The impression was a very abnormal MMPI-2 profile, 
with moderate anxiety and depression and somatic complaints.   

He testified before the RO in December 1999 that he was seen 
by VA once per month for PTSD, with forgetfulness, 
depression, disorientation, avoidance of people, flashbacks 
two or three times per week, and sleep problems.  He also 
reported middle back muscle spasms and stiffness requiring 
him to sit down after 45 minutes; VA physical therapy, 
consisting of heat treatment, was helpful only while being 
administered.  He said middle back problem also affected his 
work, bothering him while walking and straining and pulling 
on his back.  He described left knee popping and treatment; 
he had not been given a bandage or placed on any restrictions 
in connection with VA treatment.  He further described 
headaches for several days while in service that continued 
into his tour of duty in the Persian Gulf.  As for his 
cervical spine, he maintained that he had been having neck 
problems since the in-service accident.  He reported falling 
on the job and that this fall had reactivated everything; 
otherwise, he denied any post-service injury.  

According to medical records in February 2000, he reported 
increased nightmares, anxiety, and fear.  According to a 
March 2000 VA physician's note, he had been receiving 
treatment for chronic headaches, lumbosacral strain, and 
cervical strain since being thrown from a truck during the 
Persian Gulf War; the doctor stated that it was definitely a 
possibility that the current complaints were a result of the 
1991 in-service injury.  He received new shoe inserts for 
flat feet in June 2000.  

Medical records show the veteran underwent left shoulder 
arthroscopy, with debridement, in June 2000.  Before surgery, 
the diagnoses were grade 3 degenerative joint disease in the 
humerus head and a possible loose body in the left shoulder.  
Postoperatively, he had minimal degenerative arthritis of the 
left shoulder, with no loose body found.  

In September 2000, he continued to complain of left shoulder 
pain down the arm to the fingers, associated with 
paresthesias from the elbow down to the fingers; but he had 
fairly good range of motion and no pain on motion.  He 
complained of sore arches, attributed to pes planus; there 
also was palpable tenderness in the arches with some changes 
on pronation but a normal congenital structure.  According to 
a VA doctor's November 2000 letter, the veteran had mild pes 
planus which can cause difficulty in prolonged standing and 
walking.  

In February 2001, the RO granted service connection and a 10 
percent rating for bilateral flat feet, effective June 2000.  
The RO also granted a temporary total convalescent rating for 
the left shoulder condition based on the June 2000 surgery, 
and the condition was thereafter again rated 20 percent.

On VA orthopedic examination in March 2001, he reported left 
shoulder pain, left hand numbness, pain when leaning on the 
elbow, but no catching.  There was a punctate scar with some 
signs of keloid on the anterior left shoulder.  There was no 
tenderness, and he had complete left shoulder range of 
motion, with pain at the extreme of the pivotal position or 
directly overhead.  Reflexes did not provoke pain, and there 
was no clear-cut evidence of hypalgesia or hypesthesia.  X-
rays showed a small circular area of increased density of the 
bone at the lateral base of the coracoid process, related to 
the subscapularis tendon.  Another X-ray showed a normal left 
shoulder, with no bony abnormalities and a normally 
maintained glenohumeral joint.  He complained of pain that 
inhibited the examination.  The cervical and lumbar spines 
were also examined.  Cervical and lumbar spine X-rays showed 
no pathological process.  Diagnoses as to the left shoulder 
included grade 2 degenerative joint disease, fraying of 
biceps tendon, remote surgery, and bone density lateral base 
of coracoid process.  As to the left shoulder, the examiner 
said there was some slight functional loss due to pain.  Also 
diagnosed were lumbosacral strain and cervical pain.  The 
examiner found no evidence of a clear-cut lesion to determine 
the etiology of lumbar and cervical pain and could not 
establish a relationship between current lumbosacral spine 
and cervical spine condition and the reported injury in 
service in March 1991.  

On March 2001 VA neurological examination, the veteran 
reported weekly headaches.  Neurological examination was 
normal; diagnosis was episodic muscle tension headaches.  The 
examiner could not relate the headaches to the service 
accident because there was no evidence of even a mild 
cerebral concussion from the fall.  On this examination, 
diagnoses also included neck and low back pain, with no 
evidence of cervical or lumbar radiculopathy.

The veteran testified at a Board hearing in April 2002.  He 
claimed he had left cubital tunnel syndrome and that it was 
secondary to his service-connected left shoulder disability.  
He also alleged that he had low back and neck pains ever 
since service.  He stated that headaches had existed prior to 
service, but had worsened thereafter.  He said that despite 
surgery his left shoulder caused constant pain, limitation of 
motion, lifting difficulties, and freezing up of the joint; 
he reported a brief job suspension for not carrying a heavy 
bag on postal deliveries.  He noted that he is right-handed.  
He claimed left knee symptoms on walking or long standing.  
He described pain from flat feet.  He described pain and 
other thoracic spine symptoms.  He noted ongoing monthly VA 
treatment for PTSD, with worsened irritability, anxiety, 
forgetfulness, and other symptoms.  His wife wrote in May 
2002 that he was different since service due to PTSD.

A May 2002 consultation note recommended further scoping of 
the left shoulder because of symptoms.  On June 2002 
examination, he had 2 well healed and somewhat hypertrophic 
scars from the previous scope.  He had nearly full range of 
motion of the left shoulder, but lacked about 20 degrees of 
forward elevation and internal rotation.  He had global 
tenderness above his shoulder with good rotator cuff strength 
and tenderness over the biceps tendon with negative active 
compression testing.  The impression was left shoulder SLAP 
lesion and possible cubital and carpal tunnel syndrome; the 
examining doctor noted positive Tinel's at the elbow and 
wrist and stated that a previously ordered EMG and NCS study 
had not yet been done to rule out carpal cubital tunnel 
syndrome.  

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the RO has 
informed the veteran of the evidence necessary to 
substantiate his claims.  Pertinent medical evidence has been 
obtained, and VA examinations have been provided.  The Board 
finds the VA has satisfied the notice and duty to assist 
requirements of the law.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  

A.  Service connection claims

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

1.  Left cubital tunnel syndrome

The veteran is seeking service connection for left cubital 
syndrome, claiming it is secondary to his service-connected 
left shoulder disability.  On a thorough VA examination 
conducted in September 1999, he had a completely normal 
electrodiagnostic examination and an impression of left 
cubital tunnel syndrome, alleged, not found.  In more recent 
VA consultation records from June 2002, the impression was 
left shoulder SLAP lesion on MRI as well as a possible 
cubital and carpal tunnel syndrome, and the examining 
physician noted that a previously ordered EMG and NCS study 
had not yet been done to rule out carpal cubital tunnel 
syndrome.  However, such testing was in fact performed in 
September 1999, and further testing is not required.  The 
September 1999 examination results do not support the 
existence of left cubital tunnel syndrome.  

One requirement for service connection is competent medical 
evidence showing that the claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
weight of the credible medical evidence indicates the veteran 
does not currently have claimed left cubital tunnel syndrome, 
and thus there is no basis for either direct or secondary 
service connection.  The preponderance of the evidence is 
against the claim for service connection; thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Low back disability

The veteran is also seeking service connection for a low back 
disability.  Service medical records show only isolated 
complaints of low back pain after the 1991 truck accident.  
He has has episodic post-service complaints of low back pain 
since 1993.  There have been impressions such as mechanical 
low back or lumbar strain, but often findings have been 
negative.  The veteran was examined again in 2001 by the VA, 
and the examining physician thoroughly reviewed the veteran's 
claims folder, including his service and post-service medical 
records.  In the examination report, the VA physician gave a 
current diagnosis of lumbosacral pain, but he specifically 
indicated that the evidence did not allow a determination of 
an etiological relationship between a current lumbosacral 
spine condition and in-service injuries.

The veteran has submitted a 2000 doctor's letter indicating 
that it was definitely a possibility that his current 
complaints, including his lumbosacral strain, were a result 
of the 1991 in-service injury.  However, this statement is 
vague, and the basis for the conclusion is not made apparent 
in the text of the letter.  Moreover, the 2001 VA examination 
involved a review of all the prior records in the claims 
folder, it specifically addressed the issue of etiology, and 
it clearly set forth its basis for its conclusion that no 
relationship of a lumbosacral spine disability to service 
could be established.

Despite the veteran's statements that he has suffered low 
back pain since the 1991 in-service accident, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, a mere complaint of pain without 
a diagnosis of an underlying condition (which, according to 
the last VA examination, appears to be the situation here) 
does not represent a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282 
(1999).

The weight to the credible evidence demonstrates that low 
back problems in service were acute and transitory and 
resolved without residual disability, and any current low 
back disability began years after active duty and was not 
caused by any incident of service.  The claimed condition was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Cervical spine disability

Service medical records show only that the veteran suffered a 
mild cervical strain in the 1991 accident.  Thereafter during 
service, although the veteran reported left knee, thoracic 
spine, and left shoulder problems, there were no reported 
neck problems.  

The first post-service clinical documentation of neck 
complaints was years after service.  There have been 
assessments of cervical strain.  But often objective findings 
have been normal, with only subjective complaints of pain.  
Pain alone is not a disability for which service connection 
may be granted.  Sanchez-Benitez, supra.  The veteran has 
submitted a 2000 doctor's letter that it was definitely a 
possibility that current complaints, including of the 
cervical spine, were a result of the 1991 in-service injury.  
However, this statement is vague, and the basis for the 
conclusion is not made apparent in the text of the letter.  
More recent VA examination results do not support the 
veteran's claim.  In 2001 a VA doctor diagnosed cervical 
pain.  But X-rays showed no pathological process of the 
cervical spine.  In addition, the VA doctor found no evidence 
of a clear-cut lesion to determine the etiology of cervical 
pain and could not establish a relationship between a 
cervical spine condition and the in-service injury.  

The weight to the credible evidence demonstrates that 
cervical spine problems in service were acute and transitory 
and resolved without residual disability, and any current 
cervical spine disability began years after active duty and 
was not caused by any incident of service.  The claimed 
condition was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection; thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

4.  Headaches

The veteran contends that he currently suffers headaches that 
are the result of the in-1991 service injury.  Service 
medical records only show an isolated complaint of headaches.  
Headache complaints appear intermittently years after 
service.  More recently, the 2001 VA neurological examination 
was normal, with a diagnosis of episodic muscle tension 
headaches.  The examining VA doctor stated that he could not 
relate any current headaches to the 1991 service accident 
because there was no evidence of even a mild cerebral 
concussion as a result of that fall.  

The weight to the credible evidence demonstrates that 
headaches in service were acute and transitory and resolved 
without residual disability, and any current headache 
disorder began years after active duty and was not caused by 
any incident of service.  The claimed condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim for service connection; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Higher rating claims 

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment of earning 
capacity.  Diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the present level of 
disability is of primary concern in such a claim; more recent 
evidence is generally more relevant, as it provides the most 
accurate picture of current severity.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Service connection for thoracic spine and left knee 
disabilities had previously been awarded, and the related 
claims involve increased ratings.  By contrast, the veteran's 
claims for higher ratings for a left shoulder disability, 
PTSD, and bilateral flat feet arise from original awards of 
service connection; thus, separate percentage ratings can be 
assigned for separate periods of time based on the facts 
found ("staged ratings").  Fenderson v. West, 12 Vet. App. 
119 (1999).

1.  Left shoulder

Except for a brief period of time in 2000, when a temporary 
total convalescent rating based on left shoulder surgery was 
assigned, the veteran's left shoulder disability has been 
rated 20 percent since service connection became effective in 
1996. 

The veteran is right-handed, and his left shoulder disability 
involves the minor upper extremity.  

A 20 percent rating is warranted when the motion of the minor 
arm is limited to either shoulder level or to midway between 
the side and shoulder level, and a 30 percent rating is 
warranted when such motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Code 5201.

The RO has rated this condition by analogy to injury to 
Muscle Group III, although there is no such actual muscle 
injury.  A  20 percent is warranted for moderate or 
moderately severe disability of Group III muscles of the non-
dominant arm; 30 percent is warranted when such disability is 
severe.  38 C.F.R. § 4.73, Code 5303.

Medical records since the effective date of service 
connection show some limitation of motion of the left 
shoulder, but even considering the effects of pain, motion 
has been possible to above the shoulder level.  See 38 C.F.R. 
§§ 4.40, 4.45, 459; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus there is no basis for a rating higher than 20 percent 
under Code 5201.  Apart from the time when the veteran had a 
temporary total convalescent rating due to surgery, there has 
been only moderate functional impairment of the left 
shoulder, and there has been no suggestion of muscle 
impairment to a severe degree as would be required for a 30 
percent rating under analogous Code 5303.  Under any 
diagnostic code, the left shoulder disability has been no 
more than 20 percent disabling since the effective date of 
service connection, and no higher "staged ratings" are 
warranted.  Fenderson, supra.

The preponderance of the evidence is against the claim for an 
evaluation greater than 20 percent for the left shoulder 
condition.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

2.  Left knee

The veteran's left knee disability is rated 0 percent.  There 
are diagnoses of patellar tendinitis, but no X-ray evidence 
of arthritic involvement.  

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5257.  When these requirements are 
not met, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, and it is rated 10 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, and 
it is rated 10 percent when limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  Normal knee motion is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Medical records in recent years note subjective left knee 
complaints of pain.  However, objective examinations show the 
knee is stable and has no compensable degree of limitation of 
motion, even when the effects of pain are considered.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The weight of the 
credible evidence demonstrates that the left knee disability 
remains noncompensable under any diagnostic code.  The 
preponderance of the evidence is against the claim for a 
higher rating; thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  Thoracic spine

The thoracic spine disability is rated 10 percent.  A 0 
percent rating is warranted for slight limitation of dorsal 
(thoracic) spine motion, and 10 percent is warranted for 
moderate or severe limitation.  38 C.F.R. § 4.71a, Code 5291.  
Ankylosis of the dorsal spine is rated 20 percent when 
favorable, and rated 30 percent when unfavorable.  38 C.F.R. 
§ 4.71a, Code 5288.

Medical records in recent years note subjective complaints of 
thoracic spine pain, and limitation of motion has only at 
times been noted.  Even assuming there is severe limitation 
of motion of the thoracic spine, no more than the current 10 
percent rating would be warranted.  There is no ankylosis of 
the thoracic spine (i.e., the spine fixed in one position), 
and thus a higher rating under the ankylosis code is not 
permitted.

The preponderance of the evidence is against the claim for 
more than a 10 percent rating for the thoracic spine 
disability.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

4.  PTSD

The veteran is seeking an evaluation for PTSD that is greater 
than the 30 percent rating now in effect.  

A 30 percent rating is assigned for a mental disorder 
(including PTSD) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411.

The veteran has reported various PTSD symptoms, such as 
nightmares, flashbacks, intrusive wartime thoughts, inability 
to concentrate, irritability, forgetfulness, anxiety, fear, 
and avoidance of crowds.  He is married and is gainfully 
employed as a postal worker.  PTSD is generally well 
controlled with regular outpatient treatment.  GAF scores 
have ranged from the 40s to 60s.

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
PTSD is manifested by some occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms, and thus a 50 percent rating is warranted under 
Code 9411.  Moreover, the Board finds that PTSD has been 
continuously 50 percent disabling since the effective date of 
service connection in 1998, and thus "staged ratings" are not 
warranted.  At no time since the effective date of service 
connection has PTSD been more than 50 percent disabling.

5.  Bilateral flat feet

The veteran's bilateral flat feet are currently rated 10 
percent disabling.  

Bilateral flat feet (pes planus) is rated 0 percent when 
mild, with symptoms relieved by built up shoes or arch 
supports.  Bilateral flat feet is rated 10 percent when 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted when bilateral flat feet is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  38 C.F.R. 
§ 4.71a, Code 5276.

Medical records in recent years only occasionally note 
complaints of flat feet.  It appears the veteran has only 
minor symptoms which are relieved by shoe inserts.  In any 
event, no more than moderate flat feet are shown by the 
medical evidence, as described in the 10 percent criteria of 
Code 5276.  At no time since the effective date of service 
connection in 2000 has the veteran had severe flat feet as 
required for a rating higher than 10 percent.  See Fenderson, 
supra.  

The preponderance of the evidence is against the claim for an 
evaluation greater than 10 percent for flat feet.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for left cubital tunnel syndrome is 
denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for headaches is denied.

A higher rating for a left shoulder disability is denied.

A higher rating for a left knee disability is denied.

A higher rating for a thoracic spine disability is denied.

A higher rating, to 50 percent, for PTSD is granted.  

A higher rating for bilateral flat feet is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

